Gaeland, J.
Upon further consideration of this cause, on the application for a re-hearing, the court is of opinion that some relief should be extended to the petitioner. He gave a bond and security within the ten days to obtain a suspensive appeal, which was accepted by the judge, and afterwards the security was rejected. The judge should have permitted the party to give other security on the bond, and not have dismissed the appeal entirely.
It is, therefore, ordered and decreed, that a mandamus issue commanding the judge of the Court of Probates to send up the appeal heretofore granted by him, if the appellant shall give *453good and sufficient security on tbe bond filed, within five days after the recording of this judgment in the said Court of Pro-, bates.